

EXHIBIT 10.7




SETTLEMENT AGREEMENT


This Settlement Agreement (the “Agreement”) is made and entered into as of April
21, 2020, by and among (i) Official Committee of Tort Claimants (the “TCC”),
(ii) PG&E Corporation and Pacific Gas & Electric Company (together, the
“Debtors”), (iii) the United States Department of Homeland Security / Federal
Emergency Management Agency (“FEMA”), (iv) the United States Small Business
Administration (the “SBA”), (v) the United States Department of Agriculture and
the United States Forest Service (together, the “Department of Agriculture”),
(vi) the United States Department of the Interior, the United States Fish and
Wildlife Service, the National Park Service and the Bureau of Land Management
(collectively, the “Department of the Interior”), (vii) the United States
Department of Housing and Urban Development (“HUD”), and (viii) the General
Services Administration (“GSA” and, together with the Department of Agriculture,
the Department of the Interior and HUD, the “Federal Agencies”). The TCC, the
Debtors, FEMA, the SBA, and each of the Federal Agencies are referred to herein
individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, on January 29, 2019, the Debtors filed voluntary petitions for relief
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the Northern District of California,
San Francisco Division (the “Bankruptcy Court”). The Debtors’ chapter 11 cases
are being jointly administered before the Bankruptcy Court under lead case
number 19-30088 (the “Chapter 11 Cases”). On February 15, 2019, the United
States Trustee appointed the TCC.


WHEREAS, on March 16, 2020, the Debtors and certain funds and accounts managed
or advised by Abrams Capital Management, LP, and certain funds and accounts
managed or advised by Knighthead Capital Management, LLC (together, the
“Shareholder Proponents,” and, collectively with the Debtors, the “Plan
Proponents”) filed a proposed Chapter 11 Plan of Reorganization dated March 16,
2020 (Dkt. No. 6320) (as the same may be modified or further amended, the
“Chapter 11 Plan”).


WHEREAS, FEMA filed proofs of claim in the Chapter 11 Cases (Claim Nos. 59692,
59734, 59783) (collectively, along with any other proof of claim filed by FEMA
in the Chapter 11 Cases that are Fire Claims (as defined in the Chapter 11 Plan)
regardless of whether such claim is specifically set forth herein, the “FEMA
Fire Claims”).


WHEREAS, the SBA filed proofs of claim in the Chapter 11 Cases (Claim Nos.
62342, 86438, 86440) (collectively, along with any other proof of claim filed by
the SBA in the Chapter 11 Cases that are Fire Claims (as defined in the Chapter
11 Plan) regardless of whether such claim is specifically set forth herein, the
“SBA Fire Claims”).


WHEREAS, the Department of Agriculture filed proofs of claim in the Chapter 11
Cases (Claim Nos. 57937, 59572) (collectively, along with any other proof of
claim filed by the Department of Agriculture in the Chapter 11 Cases that are
Fire Claims (as defined in the Chapter 11 Plan) regardless of whether such claim
is specifically set forth herein, the “Department of Agriculture Fire Claims”).
The Department of Agriculture filed other proofs of claim in the Chapter 11
Cases (Claim Nos. 59493, 59662, 59664, 59712, 63837) that are not “Fire Victim
Claims” under the Chapter 11 Plan (the “Non‑Channeled Department of Agriculture
Claims”). The Non-Channeled Department of Agriculture Claims are for the El
Portal Fire, the Murphy Fire, and the Railroad Fire (and have been asserted in
the aggregate amount of $128,919,868.87), and are treated as general unsecured
claims under the Chapter 11 Plan. The Non-Channeled Department of Agriculture
Claims are not and shall not be treated as Fire Victim Claims under the Chapter
11 Plan and are not included within the definition of Department of Agriculture
Fire Claims.


WHEREAS, the Department of the Interior filed proofs of claim in the Chapter 11
Cases (Claim Nos. 56756, 59675, 59682, 63744, 63797, 65522) (collectively, along
with any other proof of claim filed by the Department of the Interior in the
Chapter 11 Cases that are Fire Claims (as defined in the Chapter 11 Plan)



--------------------------------------------------------------------------------



regardless of whether such claim is specifically set forth herein, the
“Department of the Interior Fire Claims”). The Department of the Interior filed
other proofs of claim in the Chapter 11 Cases (Claim Nos. 62632, 63092, 63748,
63756) that are not “Fire Victim Claims” under the Chapter 11 Plan (the
“Non‑Channeled Department of the Interior Claims”). The Non-Channeled Department
of the Interior Claims are for the El Portal Fire, the Murphy Fire, and the
Railroad Fire (and have been asserted in the aggregate amount of $3,948,896.71),
and are treated as general unsecured claims under the Chapter 11 Plan. The
Non-Channeled Department of the Interior Claims are not and shall not be treated
as Fire Victim Claims under the Chapter 11 Plan and are not included within the
definition of Department of the Interior Fire Claims.


WHEREAS, HUD filed a proof of claim in the Chapter 11 Cases (Claim No. 57078)
(collectively, along with any other proof of claim filed by HUD in the Chapter
11 Cases that are Fire Claims (as defined in the Chapter 11 Plan) regardless of
whether such claim is specifically set forth herein, the “HUD Fire Claims”).


WHEREAS, GSA filed a proof of claim in the Chapter 11 Cases (Claim No. 62051)
(collectively, along with any other proof of claim filed by GSA in the Chapter
11 Cases that are Fire Claims (as defined in the Chapter 11 Plan) regardless of
whether such claim is specifically set forth herein, the “GSA Fire Claims” and,
collectively with the Department of Agriculture Fire Claims, the Department of
the Interior Fire Claims, and the HUD Fire Claims, the “Federal Agency Fire
Claims”). The Non‑Channeled Department of Agriculture Claims, the Non‑Channeled
Department of the Interior Claims and any other claims of any of the Federal
Agencies that are not Fire Victim Claims as of the date of this Agreement are
collectively referred to herein as the “Non-Channeled Federal Agency Claims.”
For the avoidance of doubt, the Non-Channeled Federal Agency Claims are not
included within the definition of Federal Agency Fire Claims.


WHEREAS, on December 2, 2019 the TCC filed an objection to the FEMA Fire Claims
(Dkt. Nos. 4943 & 5319) (as supplemented, the “FEMA Objection”). The Debtors
filed a joinder to the FEMA Objection on February 5, 2020 (Dkt. No. 5639). The
FEMA Objection was argued and submitted to the Bankruptcy Court following a
hearing held on February 26, 2020. On February 27, 2020, the TCC, the Consenting
Fire Claimant Professionals (as defined below), FEMA, the SBA, the Federal
Agencies, and the Plan Proponents participated in a mediation in San Francisco,
California in an effort to resolve the FEMA Fire Claims, the SBA Fire Claims,
and the Federal Agency Fire Claims.


WHEREAS, as a result of, among other things, the mediation, the Parties have
agreed to resolve the FEMA Objection, the FEMA Fire Claims, the SBA Fire Claims
and the Federal Agency Fire Claims as provided herein.


NOW THEREFORE, for mutual consideration, which is hereby acknowledged, the
Parties, each intending to be legally bound, hereby mutually agree as follows:


1.Definitions.


Unless otherwise defined below, all definitions set forth above, including the
definitions for the terms “Agreement,” “Bankruptcy Code,” “Bankruptcy Court,”
“Chapter 11 Cases,” “Chapter 11 Plan,” “Debtors,” “Department of Agriculture,”
“Department of Agriculture Fire Claims,” “Department of the Interior,”
“Department of the Interior Fire Claims,” “Federal Agencies,” “Federal Agency
Fire Claims,” “FEMA,” “FEMA Fire Claims,” “FEMA Objection,” “GSA,” “GSA Fire
Claims,” “HUD,” “HUD Fire Claims,” “Non‑Channeled Department of Agriculture
Claims,” “Non‑Channeled Department of the Interior Claims,” “Non-Channeled
Federal Agency Claims,” “Party,” “Parties,” “Plan Proponents,” “SBA,” “SBA Fire
Claims,” “Shareholder Proponents,” and “TCC,” are specifically incorporated
herein by reference as if fully set forth in this Section 1.


All capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Chapter 11 Plan.


The term “Approval Motion” means a motion under Rule 9019 of the Federal Rules
of Bankruptcy Procedure seeking approval of this Agreement in form and substance
reasonably satisfactory to the Debtors, the TCC, FEMA and the Federal Agencies.





--------------------------------------------------------------------------------



The term “Claims Administrator” means Cathy Yanni or any other person appointed
to serve as claims administrator under the Fire Victim Trust Agreement to assist
in the resolution of the Fire Victim Claims in accordance with the Fire Victim
Claims Resolution Procedures.


The term “Consenting Fire Claimant Professionals” means Frank Pitre, Mikal
Watts, Gerald Singleton, and Dario de Ghetaldi.


The term “Duplication of Benefits Claim” means a claim against a person,
business concern or any other entity receiving federal assistance for a major
disaster or emergency under Section 312 of the Stafford Act (42 U.S.C. § 5155)
and its implementing regulations.


The term “Fire Victim Claimant” means the holder of any Fire Claim that is not a
Settling Public Entities Wildfire Claim or a Subrogation Wildfire Claim.


The term “Fire Victim Trust Corpus” means the aggregate consideration used to
fund the Fire Victim Trust of (a) $5.4 billion in cash to be contributed on the
Effective Date, (b) $1.35 billion consisting of (i) $650 million to be paid in
cash on or before January 15, 2021 pursuant to the Tax Benefits Payment
Agreement, and (ii) $700 million to be paid in cash on or before January 15,
2022 pursuant to the Tax Benefits Payment Agreement; (c) $6.75 billion in New
HoldCo Common Stock (issued at Fire Victim Equity Value), which shall not be
less than 20.9% of the New HoldCo Common Stock based on the number of fully
diluted shares of Reorganized HoldCo (calculated using the treasury stock method
(using an Effective Date equity value equal to Fire Victim Equity Value)) that
will be outstanding as of the Effective Date (assuming all equity offerings and
all other equity transactions specified in the Chapter 11 Plan, including
without limitation, equity issuable upon the exercise of any rights or the
conversion or exchange of or for any other securities, are consummated and
settled on the Effective Date, but excluding any future equity issuance not
specified by the Chapter 11 Plan) assuming the Pacific Gas & Electric Company’s
allowed return on equity as of the date of the Tort Claimants RSA and reasonable
registration rights consistent with the recommendations of the Debtors’ equity
underwriter and tax rules and regulations; and (d) assignment of rights, other
than the rights of the Debtors to be reimbursed under the 2015 insurance
policies for claims submitted to and paid by the Debtors prior to the Petition
Date, under the 2015 insurance policies to resolve any claims related to Fires
in those policy years. The Fire Victim Trust Corpus shall not include (x) the
Assigned Rights and Causes of Action, (y) any interest earned on the Cash
Holdings of the Fire Victim Trust (or the proceeds of those Cash Holdings) after
the Effective Date, and (z) any net cash proceeds from the monetization of New
HoldCo Common Stock at a price per share greater than $6.75 billion divided by
the number of shares of New HoldCo Common Stock issued to the Fire Victims Trust
under the Chapter 11 Plan.


The term “Non-Settling Public Entity” means any municipal corporation duly
organized and existing by virtue of the laws of the State of California, general
law county and political subdivision of the State of California, and any public
agency or public entity formed under California law that is not one of the
Settling Public Entities. No Settling Public Entity shall be included within the
definition of Non-Settling Public Entity.


The term “Petition Date” means January 29, 2019.


The term “Professional Fees and Costs” means all fees and costs incurred by
attorneys, accountants, financial advisors, and experts (consulting and
testifying), including, without limitation, all court costs and any contingency
fees.


The term “Public Entities” means collectively the Settling Public Entities and
the Non-Settling Public Entities.


The term “Settlement Effective Date” has the meaning set forth in Section 2.1
below.


The term “Settling Public Entities” means collectively, (a) the North Bay Public
Entities; (b) the Town of Paradise; (c) the County of Butte; (d) the Paradise
Park and Recreation District; (e) the County of Yuba; and (f) the Calaveras
County Water District.





--------------------------------------------------------------------------------



The term “Stafford Act” means the Robert T. Stafford Disaster Relief and
Emergency Assistance Act, 42 U.S.C. §§ 5121 et seq., and related authorities.


The term “State Agency” means any California agency that signs a Settlement
Agreement with the TCC and the Debtors that provides that their entire recovery
on account of their Fire Claims against the Debtors shall be paid from the Fire
Victim Trust but shall not be paid from the Fire Victim Trust Corpus or by the
Debtors or the Reorganized Debtors. The California Governor’s Office of
Emergency Services, the California Department of Developmental Services, the
California Department of Forestry and Fire Protection, the California Department
of Parks and Recreation, California State University, Chico, the California
Department of Transportation, the California Department of Toxic Substances
Control, and the California Department of Veterans Affairs are expected to sign
Settlement Agreements contemporaneously with the execution of this Agreement
that provide that their entire recovery on account of their Fire Claims against
the Debtors shall be paid from the Fire Victim Trust but shall not be paid from
the Fire Victim Trust Corpus or the Debtors or the Reorganized Debtors.


The term “Subordinated Claim” means a claim that is subordinate and junior in
right of payment to the prior payment in full of all Fire Victim Claims from the
Fire Victim Trust.


The term “Trustee” means John Trotter or any other person appointed to serve as
trustee under the Fire Victim Trust Agreement.


The term “Wildfire Assistance Program” means the program established by the
Debtors to assist wildfire claimants with alternative living expenses and other
urgent needs in accordance with the order entered by the Bankruptcy Court on May
24, 2019 (Dkt. No. 2223).


2.Settlement.


2.1 Settlement Effective Date. The effective date of this Agreement (the
“Settlement Effective Date”) shall be the date on which each of the following
conditions to the effectiveness of the settlement set forth herein has been
satisfied:


1.Each Party’s execution and delivery of this Agreement;


2.The approval by a duly authorized official of the United States Department of
Justice of the settlement set forth herein, as evidenced by the signature of
FEMA, the SBA, and the Federal Agencies to this Agreement;


3.The Bankruptcy Court’s entry of an order granting the Approval Motion; and


4.The Effective Date of the Chapter 11 Plan.


2.2 Settlement Terms.


a.FEMA Fire Claims & SBA Fire Claims. In full and final satisfaction and
discharge of the FEMA Fire Claims and the SBA Fire Claims, FEMA and the SBA
shall have an Allowed, undisputed $1,000,000,000.00 Subordinated Claim against
the Fire Victim Trust. FEMA and the SBA shall not receive any payment on such
Subordinated Claim unless and until all Fire Victim Claimants receive payment in
full on their Fire Claims, including all compensatory, punitive, exemplary, and
other damages and amounts owed on such Fire Claims, as determined by the Trustee
and the Claims Administrator. The FEMA Fire Claims and the SBA Fire Claims shall
receive no other distributions under the Chapter 11 Plan or in the Chapter 11
Cases.


b.Federal Agency Fire Claims. In full and final satisfaction and discharge of
the Federal Agency Fire Claims, $117,000,000.00 shall be paid to the United
States Department of Justice (the “Federal Agency Settlement Amount”), via wire
instructions provided by the Department of Justice, which amount shall be
payable solely and exclusively from



--------------------------------------------------------------------------------



any recoveries on the Assigned Rights and Causes of Action—first dollars
collected after the payment of all Professional Fees and Costs incurred in
connection with the prosecution and settlement of such Assigned Rights and
Causes of Action that generate or are otherwise the source of the first
$117,000,000.00 recovered on such Assigned Rights and Causes of Action. The
Federal Agency Settlement Amount shall be an Allowed Fire Victim Claim (not
subject to reduction, dispute, contest, credit, setoff or other deduction) under
the Chapter 11 Plan. The Federal Agencies shall have no right to recover on
account of the Federal Agency Fire Claims from the Fire Victim Trust Corpus, the
Debtors, the Reorganized Debtors or any source other than the Assigned Rights
and Causes of Action. To the extent that the source of payment identified herein
(i.e., the Assigned Rights and Causes of Action) are not sufficient to pay the
Federal Agency Settlement Amount in full, no further amounts shall be due and
owing for the Federal Agency Settlement Amount. For the avoidance of doubt, no
claims asserted by the Federal Agencies that are not Fire Claims are being
settled, compromised, resolved, or affected in any way by this Agreement.


c.Release of Duplication of Benefit Claims. FEMA (i) releases any Duplication of
Benefit Claims against any State Agency, Public Entity, individual, or any other
recipient of disaster assistance for payments received from the Debtors and the
Fire Victim Trust and (ii) deems any State Agency, Public Entity, individual, or
any other recipient of disaster assistance to have acted in a commercially
reasonable manner in pursuing other available assistance from the Debtors and
the Fire Victim Trust. The State Agencies, Public Entities, individuals, and any
other recipient of disaster assistance are intended third-party beneficiaries
with standing to enforce this release. This Agreement and the State Agencies
pursuit and settlement of claims against the Debtors, shall not affect the
eligibility of State Agencies, Public Entities, individuals, or any other
recipient eligible to receive disaster assistance related to the Fires under the
Stafford Act or any declaration of a major disaster or the amount of disaster
assistance they will receive.


d.Release of Duplication of Benefit Claims for Wildfire Assistance Program.
Notwithstanding Section 2.1, the release provided by FEMA in Section 2.2(c)
above with respect to any assistance received from the Wildfire Assistance
Program shall be effective upon the Bankruptcy Court’s entry of an order
granting the Approval Motion; provided, however, that such release shall become
void and of no force and effect if the Effective Date of the Chapter 11 Plan
does not occur by December 31, 2020. For the avoidance of doubt, the
administrator of the Wildfire Assistance Program is entitled to rely on the
release provided by FEMA in Section 2.2(c) and this Section 2.2(d), and FEMA
shall not assert any Duplication of Benefit Claims against such administrator
for, or on account of, any financial assistance provided to fire victims under
the Wildfire Assistance Program after the entry of a order granting the Approval
Motion and prior to December 31, 2020.


e.FEMA Objection. Upon the Effective Date, the TCC shall withdraw with prejudice
the FEMA Claim Objection.


f.State Agency Recoveries. No State Agency shall be permitted to obtain any
recovery from the Fire Victim Trust Corpus.


g.Trust Administration. FEMA, the SBA, and the Federal Agencies do not and will
not object to the appointment of the Trustee, the Claims Administrator or any
advisors, consultants, professionals or representatives selected or retained by
the Fire Victim Trust, the Trustee or the Claims Administrator to the Fire
Victim Trust. FEMA, the SBA, and the Federal Agencies shall have no role in the
Fire Victim Trust administration, including, without limitation, the investment
or monetization of any assets of the Fire Victim Trust or any decision relating
to the individual and/or aggregate amount of the Fire Claims and punitive and
exemplary damages thereon, if any, all of which is under



--------------------------------------------------------------------------------



the sole determination of the Trustee and Claims Administrator, as provided in
the Fire Victim Trust Agreement; provided, however, if the Trustee fails to
perform under Sections 2.2(a) and 2.2(b) of this Agreement, the affected Agency
(or Agencies) may seek to enforce this Agreement by motion to the Bankruptcy
Court, or if the Bankruptcy Court determines that it lacks jurisdiction, any
other forum having jurisdiction to enforce this Agreement. The Trustee shall
provide to FEMA, the SBA, and the Federal Agencies the reports of the Fire
Victim Trust as provided to the Bankruptcy Court in accordance with the Fire
Victim Trust Agreement, when in effect. FEMA and SBA shall have the same rights
as a non-subordinated Fire Victim Claimant, if any, to contest the
administration of the Fire Victim Trust. For the avoidance of doubt, no
provision in this Agreement shall be construed to impose a restriction of any
kind on the ability of the Trustee to fulfill his or her obligations under the
Fire Victim Trust Agreement, including, without limitation, the obligation to
carry out the purpose of the Fire Victim Trust or to make investment decisions
to protect, sell or reinvest the assets of the Fire Victim Trust.


h.Chapter 11 Plan. This Agreement shall be null and void if the Chapter 11 Plan
is amended, modified or supplemented in a manner that either (a) has a material
adverse impact on the treatment, payment, or source of payment of the FEMA Fire
Claims, the SBA Fire Claims or the Federal Agency Fire Claims against the
Debtors, as provided herein, or (b) channels or seeks to channel the
Non-Channeled Federal Agency Claims to the Fire Victim Trust, in each case,
without first obtaining the prior written consent of the TCC, the Debtors, and
FEMA, the SBA, and the Federal Agencies, as applicable.


i.Fire Victim Trust Release. Except for the rights expressly arising out of,
provided for, or reserved in this Agreement, upon the Settlement Effective Date,
FEMA, the SBA and the Federal Agencies, on their own behalf and in every other
capacity in which they may now or in the future act, hereby voluntarily,
intentionally, knowingly, absolutely, unconditionally and irrevocably release
the Fire Victim Trust for the FEMA Fire Claims, the SBA Fire Claims, and the
Federal Agency Fire Claims.


j.Reservation of Rights. Except as specifically addressed by this Agreement,
this Agreement does not release, waive, relinquish, discharge, resolve, or
settle any claims of any agency of the Federal Agencies, including, without
limitation, the Non-Channeled Federal Agency Claims, all of which claims and
rights thereto are expressly reserved. Notwithstanding any other provisions
hereof, this Agreement does not affect the rights and claims of any other agency
of the United States other than FEMA, the SBA, and the Federal Agencies,
including, without limitation, any claims against the Debtors under the False
Claims Act, 31 U.S.C. § 3729-3733, or for common law fraud, any civil, criminal,
or administrative liability arising under title 26 of the United States Code,
and any criminal liability. FEMA and the SBA reserve all rights with respect to
the Chapter 11 Plan, the final form of the Fire Victim Trust Agreement and the
Claims Resolution Procedures. All of the Debtors’ rights and the TCC’s rights
with respect to the foregoing are also reserved.


3.Additional Terms.


3.1 Adequate Consideration. The consideration received in connection with this
Agreement is fair, adequate, and substantial and consists only of the terms set
forth in this Agreement.


3.2 No Admission of Wrongdoing or Liability. Each Party understands and agrees
that this Agreement is intended to compromise disputed claims and defenses, to
avoid litigation, and that this Agreement shall not be construed or viewed as an
admission by any Party of liability or wrongdoing, such liability or wrongdoing
being expressly denied by each Party. Except for disputes regarding this
Agreement, this Agreement shall not be admissible in any lawsuit, administrative
action, or any judicial or administrative proceeding.





--------------------------------------------------------------------------------



3.3 Meet and Confer. The Parties agree to meet and confer in good faith in an
effort to resolve any dispute arising under this Agreement before commencing any
legal action or proceeding with respect to such dispute.


3.4 Entire Agreement. This Agreement contains the entire agreement and
understanding by and among the Parties hereto relating to the subject matter
hereof and supersedes all prior proposals, negotiations, agreements and
understandings relating to such subject matter. No Party has entered into this
Agreement in reliance on any other Party’s prior representation, promise,
warranty (oral or otherwise) except for those that are expressly set forth
herein.


3.5 Amendments. This Agreement shall not be altered, amended, or modified by
oral representation made before or after the execution of this Agreement. All
amendments or changes of any kind must be in writing, executed by each of the
Parties and the Trustee to the Fire Victim Trust (and any successor thereto).


3.6 Severability. Should any clause, sentence, paragraph, or other part of this
Agreement be adjudged by final order from any court of competent jurisdiction to
be unconstitutional, invalid or in any way unenforceable, such adjudication
shall not affect, impair, invalidate, or nullify this Agreement, nor shall it
serve as the basis for the rescission, avoidance, or annulment of this
Agreement, but shall affect only the clause, sentence, paragraph, or other parts
so adjudged to be unconstitutional, invalid or unenforceable.


3.7 Recitals. The Recitals set forth in this Agreement are hereby incorporated
into this Agreement by reference and made a part of this Agreement.


3.8 Headings. The Parties have inserted the paragraph titles in this Agreement
only as a matter of convenience and for reference, and the paragraph titles in
no way define, limit, extend, or describe the scope of this Agreement or the
intent of the Parties in any particular provision of this Agreement.


3.9 Authority. The individuals whose signatures are affixed to this Agreement in
a representative capacity represent that they are competent to enter into this
Agreement and have been duly authorized by the Party they represent to do so.


3.10 Neutral Interpretation. The Parties shall be deemed to have cooperated in
the drafting and preparation of this Agreement. There shall be no presumption
that any ambiguity in this Agreement is to be construed against any one of the
Parties because of such Party’s participation in the drafting and preparation of
this Agreement.


3.11 Binding on Trustee, Claims Administrator, and Successors. This Agreement
shall be binding upon and inure to the benefit of the Trustee, Claims
Administrator, respective predecessors, successors, assigns, heirs, legatees,
affiliates, parents, subsidiaries, shareholders, officers, directors, employees,
partners, agents, principals, attorneys, representatives, and professionals (as
applicable) of the Parties to the extent provided by law.


3.12 Governing Law. This Agreement shall be governed by and construed in
accordance with Federal law (excluding choice-of-law rules), and, as applicable,
the Bankruptcy Code.


3.13 Jurisdiction. Each Party consents to the jurisdiction of the Bankruptcy
Court and its appellate courts for all matters and disputes between and among
the Parties regarding this Agreement.


3.14 Costs. Each Party shall each bear its own attorneys’ fees, costs, and
expenses in connection with the matters set forth in this Agreement, including,
but not limited to, the negotiation and preparation of this Agreement.





--------------------------------------------------------------------------------



3.15 Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


4.Approval Motion. Within five business days after the execution of this
Agreement by the Debtors and the TCC, the Debtors shall file the Approval Motion
with the Bankruptcy Court. It is expressly acknowledged and understood that (a)
the United States Department of Justice might not be able to obtain authority to
execute this Agreement prior to the filing of the Approval Motion with the
Bankruptcy Court and (b) the effectiveness of any order from the Bankruptcy
Court granting the Approval Motion will be contingent on the United States
Department of Justice obtaining such authority and executing this Agreement.


5.Notices. All notices and other communications required or permitted under this
Agreement (a “Notice”) shall be in writing and may be delivered by overnight
mail, hand, or e-mail with such Notice deemed effective when delivered. All
Notices shall be given to the Parties at the following addresses. Upon written
notice to the following Parties, any Party may change its designee for Notice or
payment.


If to the Debtors, to:
PG&E Corporation
77 Beale Street
San Francisco, CA 94105
Attention: Janet Loduca (janet.loduca@pge.com)


With a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Stephen Karotkin, Jessica Liou, and Matthew Goren
(stephen.karotkin@weil.com, jessica.liou@weil.com, matthew.goren@weil.com)
- and -
Cravath, Swaine & Moore LLP
825 8th Avenue
New York, NY 10019
Attention: Kevin Orsini and Paul Zumbro
(korsini@cravath.com, pzumbro@cravath.com)


If to the TCC, to:
Attention: Karen Lockhart
c/o Steve Campora, Esq.
Dreyer Babich Buccola Wood Campora LLP
E-mail: scampora@dbbwc.com


with a copy (which shall not constitute notice) to:
Baker & Hostetler LLP
Transamerica Pyramid Center
600 Montgomery Street, Suite 3100
San Francisco, CA 94111-2806
Attention: Robert Julian and Eric Goodman
(rjulian@bakerlaw.com; egoodman@bakerlaw.com)
If to FEMA, the SBA, or the Federal Agencies, to:
Matthew J. Troy
Senor Trial Counsel
U.S. Department of Justice Civil Division



--------------------------------------------------------------------------------



P.O. Box 875
Ben Franklin Station
Washington, DC 20044-0875
Email: Matthew.Troy@usdoj.gov
If to the Fire Victim Trust, to:
Brown Rudnick LLP
Seven Times Square
New York, NY 10036
Attention: David J. Molton and Oksana P. Lashko
Email: dmolton@brownrudnich.com; olashko@brownrudnick.com
[Signature Page Follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties, intending to be legally bound, have signed this
Agreement or have caused their duly authorized representatives to sign this
Agreement:

Robert A. Julian (SBN 88469)PG&E CORPORATION AND PACIFIC GAS AND Eric R. Goodman
(pro hac vice)ELECTRIC COMPANYBAKER & HOSTETLER LLP600 Montgomery Street, Suite
3100San Francisco, CA 94111-2806ATTORNEYS FOR OFFICIAL COMMITTEE OFTORT
CLAIMANTSJOSEPH H. HUNTAssistant Attorney GeneralDAVID L. ANDERSON (CABN
149604)United States AttorneyRUTH A. HARVEYDirectorKIRK MANHARDTDeputy
DirectorMATTHEW J. TROYSenior Trial CounselATTORNEYS FOR THE UNITED STATES
DEPARTMENT OF HOMELAND SECURITY / FEDERAL EMERGENCY MANAGEMENT AGENCY, THE
UNITED STATES SMALL BUSINESS ADMINISTRATION, THE UNITED STATES DEPARTMENT OF
AGRICULTURE AND THE UNITED STATES FOREST SERVICE, THE UNITED STATES DEPARTMENT
OF THE INTERIOR, THE UNITED STATES FISH AND WILDLIFE SERVICE, THE NATIONAL PARK
SERVICE AND THE BUREAU OF LAND MANAGEMENT, THE UNITED STATES DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT, AND THE GENERAL SERVICESADMINISTRATION


